Citation Nr: 0419219	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  02-07 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire



THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional lung disability resulting from treatment at a VA 
facility from January 1999.



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney



ATTORNEY FOR THE BOARD

T. Robinson, Counsel



INTRODUCTION

The veteran served on active duty from August 1974 to August 
1977

This case was previously before the Board of Veterans' 
Appeals (Board) on appeal from adverse action by the 
Department of Veterans Affairs (VA) Regional Office (RO) of 
Manchester, New Hampshire.  

In November 2002, the Board undertook additional development 
of the issue currently on appeal.  This development was 
accomplished under regulations then in effect.  See 38 C.F.R. 
§ 19.9 (2002).  The veteran and his representative were 
notified of the development that was undertaken, and were 
provided with an opportunity to respond.  Thereafter, a 
decision of the Board, dated in April 2003 decision was 
entered.

In the April 2003 Board decision, it was determined that 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional lung disability resulting from treatment at a VA 
facility from January 1999 was denied.  

Thereafter, the veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals) (the Veterans 
Claims Court).  In July 2003, a Joint Motion for Remand was 
filed.  By Order dated July 23, 2003, the Veterans Claims 
Court vacated the Board's March 2003 decision, and remanded 
the case pursuant to 38 U.S.C.A. § 7252(a).

This matter has, pursuant to earlier motion, been advanced on 
the Board's docket pursuant to 38 U.S.C.A. § 7107.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

As noted above, the Board undertook development under 
regulations that were then in effect.  See 38 C.F.R. § 19.9 
(2002).  Thereafter, those regulations were invalidated by 
the United States Court of Appeals for the Federal Circuit.  
It was held that initial RO review of any evidence obtained 
had to be undertaken.  See Disabled American Veterans, et al. 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  As a result, this remand follows.

As noted, additional evidence has been obtained in connection 
with the Board's development of the issues on appeal.  
However, waiver of review of such evidence by the agency of 
original jurisdiction has not been submitted.  Hence, the 
case must be returned for the RO's review, readjudication, 
and, if necessary, issuance of a supplemental statement of 
the case.  See DAV et al., supra.

Accordingly, the case is REMANDED to the RO for the following 
actions:

This matter should be readjudicated on a 
de novo basis by the RO, including review 
of the additional evidence obtained in 
conjunction with the Board's development, 
and any other evidence submitted.  If the 
benefits sought on appeal remain denied, 
the veteran and his attorney should be 
provided with a supplemental statement of 
the case.  The supplemental statement of 
the case must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue on appeal.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board for 
further consideration, if in order.  No action is required of 
the veteran until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




